DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Current Status of 16/769,059
This Office Action is responsive to the amended claims of January 19, 2022.
Claims 1-3, 5, 7, 10-13, 15, 19-20, 33-34, 54-57, 60, and 66 have been examined on the merits.  Claims 1 and 33-34 are currently amended.  Claims 2-3, 5, and 54 are original.  Claims 7, 10-13, 15, 19-20, 55-57, 60, and 66 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/769,059, filed 06/02/2020, as a national stage entry of PCT/US2018/065453, International Filing Date: 12/13/2018, which claims priority from U.S. Provisional Application 62/597,973, filed 12/13/2017.
The effective filing date is December 13, 2017 as the instant application finds support in the U.S. Provisional 62/597,973.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of January 19, 2022.
The Examiner has reviewed the claim amendments and Reply of 01/19/2022.
The objection against claim 34 (see paragraph 15 in previous Office Action) is rendered moot since Applicants removed the period near Z1.  Now, claim 34 has just one period.
Applicants added a structure in place of the functional language for “Degron” in base claim 1; said structure has support in the Specification (see pages 13-14).  With said structure now defined, the “Linker” is fairly construed as any atom(s) that covalently attaches to both the Target Ligand and the Degron.  Therefore, this renders moot the written description rejection (see paragraph 16-18 in the previous Office Action).
Conclusion
Claims 1-3, 5, 7, 10-13, 15, 19-20, 33-34, 54-57, 60, and 66 are allowable as written for the rationale stated within paragraphs 21-31 of the Non-Final Office Action of 10/22/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625